Citation Nr: 0923276	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for right knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1953 to January 1955.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2003, 
the Veteran appeared before a Decision Review Officer (DRO) 
for a local hearing.  In November 2004, a Travel Board 
hearing was held before the undersigned Acting Veterans Law 
Judge.  Transcripts of both hearings are associated with the 
claims file.  In June 2006, these matters were remanded for 
further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his apart is required.


FINDING OF FACT

A chronic right knee disability was not manifested in 
service; arthritis of the right knee was not manifested in 
the first postservice year; and the Veteran's current right 
knee disability is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for a right knee disability, to include 
arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

With regard to the claim for service connection for a right 
knee disability, letters in September 2001 and June 2006 
informed the Veteran of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The letters advised the 
Veteran that he should submit any medical evidence pertinent 
to his claims.  Although complete notice was not provided 
prior to the initial adjudications of the claim, the Veteran 
has had ample opportunity to respond and supplement the 
record and to participate in the adjudicatory process after 
all notice was given.  In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the June 2006 letter 
informed the Veteran of disability ratings and effective date 
criteria.  Significantly, the claim was readjudicated after 
all notice was given (see February 2009 supplemental 
statement of the case (SSOC)), and the Veteran is not 
prejudiced by any notice timing defect.  

The Veteran's service treatment records (STRs), with the 
exception of his separation examination, are unavailable 
(which will be discussed in greater detail below).  His 
pertinent postservice treatment records have been secured.  
He has not identified any pertinent records that remain 
outstanding.  VA arranged for an examination in January 2009.  
VA's duty to assist is met.  The Veteran is not prejudiced by 
the Board's proceeding with appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
certain chronic diseases (here, arthritis) are manifested to 
a compensable degree within one year following a veteran's 
discharge from active duty, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Veteran contends that his current right knee disability 
is related to his military service.  He stated that he was 
hit on the side of the right knee by a 55-gallon drum of 
diesel fuel that escaped as it was being rolled down a ramp 
from a truck.  He indicated that he received treatment from a 
corpsman that he said "popped" his knee back into place.  
He stated that he subsequently experienced occasions where he 
would twist his knee and it would "pop out".

As noted, the Veteran's STRs, with the exception of his 
service separation examination, are unavailable.  On 
separation examination, the Veteran voiced no complaints of 
right knee disability and clinical evaluation of his lower 
extremities was normal.

VA records dated from May 1984 to May 1988 include a 
September 1984 orthopedic consultation in which the Veteran 
reported flare-ups of his right knee since an injury in 
service in Korea.  X-rays taken during that visit revealed an 
advanced degree of hypertrophic arthritic change present in 
both knees, more severe on the left.  The impression was a 
probable old minor meniscus injury.  The examiner noted that 
no treatment was necessary unless his symptoms increased.

Private records from January 1999 to March 2003 from Dr. F. 
include a January 1999 consultation where the Veteran reports 
that during active duty in 1954, he dislocated his left 
kneecap and popped it back in place.  X-rays of his knees 
taken during that visit revealed medial compartment 
narrowing, right worse than left.  The impression was 
bilateral knee osteoarthritis.  In a March 2003 record, Dr. 
F. noted that X-rays of the Veteran's knees showed severe 
arthritis of the right knee and moderate arthritis of the 
left knee.  Dr. F. stated that the arthritis being worse on 
the right was consistent with the right knee injury in Korea 
as reported by the Veteran.  He further opined that a 
dislocation injury such as the Veteran's could lead to 
traumatic arthritis, which is what he believed the Veteran 
had.

VA records from December 2000 to October 2006 show, among 
others, ongoing treatment for a right knee disability.

At the November 2004 Travel Board hearing, the Veteran 
reiterated that his current right knee arthritis was due to 
his inservice injury.  His wife testified that on their first 
date in September 1956, the Veteran told her that he had a 
knee injury in service and since then he had had a "trick" 
knee that sometimes popped out and caused him to fall.

Medical records from Memorial Hermann the Woodlands Hospital 
shows right knee replacement surgery in September 2005.

On January 2009 VA examination, the Veteran reported his 
insevice injury.  He stated that he was treated with 
conservative measures, his patella adjusted in place and use 
of Ace bandages without any light duty.  He stated that X-
rays were not taken.  He reported that for the rest of his 
military service, he continued to experience right knee 
discomfort; however, he did not seek any medical attention 
after the initial event.  He reported that after service he 
joined the fire department in 1955 and retired in 1980.  He 
denied any injury to his knee while employed by the fire 
department.  He noted that before his September 2005 knee 
replacement he needed a cane to ambulate.  Physical 
examination revealed normal gait and painless normal range of 
motion.  X-rays taken during the examination revealed status 
post right knee prosthesis placement without radiograph 
evidence of hardware loosening or fracture.  (Included with 
the report for comparison was a June 2004 X-ray which showed 
marked tricompartmental degenerative changes with joint space 
narrowing, marginal osteophytosis and patellar spurring.)  
The diagnosis was right knee degenerative joint disease 
status post total knee replacement.

The examiner opined:

After extensive review of all evidence I 
consider that the incident affecting the 
knee in service is less likely as not 
[the] cause [of] the current knee 
condition.  The X-rays taken in 1984 and 
2004/5 showed tricompartmental 
degenerative or osteoarthritis (OA) of 
the knee with evidence of all trauma in 
quadriceps tendon.  There is no isolated 
arthritis in the patellofemoral joint.  
More than 50 years after the incident and 
no evidence of chronic knee problems 
after he left the service.  I am aware he 
had some difficulties in his knee as per 
his wife but he was able to serve as [a] 
fireman for 30 years with some 
difficulties in his knees at the end of 
his career as indicated by the [V]eteran.  
I consider that his right knee OA is most 
likely related to genetic predisposition 
and his occupation but [not] [enough] 
evidence that the right knee dislocation 
caused any aggravation beyond the natural 
progression of his arthritis or play a 
relevant role.

The examiner also presented an overview of what the medical 
literature shows with regards to osteoarthritis.

As the Veteran's STRs are unavailable VA has a heightened 
duty to assist him in developing his claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The 
Veteran has not identified any additional treatment for a 
right knee disability in service (in fact stating that he did 
not seek any additional treatment after the initial injury); 
so there are no alternate sources from which medical records 
could be sought. 

It is not in dispute that the Veteran now has chronic right 
knee disability.  Such disability is well documented in the 
record.  What he must still show to establish service 
connection for right knee disability is that the current 
disability is related to his service.  A right knee 
disability was not manifested in service, and arthritis of 
the knee was not manifested in the first postservice year.  
Consequently, service connection for right knee disability on 
the basis that such disability became manifest in service, 
and persisted, or on a presumptive basis (for arthritis as 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The Veteran may still establish service connection for his 
right knee disability if competent (medical) evidence relates 
such disability to service.  See 38 C.F.R. § 3.303(d).

The record includes medical evidence that tends to support 
the Veteran's claim that his right knee disability is 
etiologically related to his inservice injury and medical 
evidence that is against such claim.  When evaluating this 
evidence, the Board must analyze its credibility and 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The evidence that tends to support the Veteran's claim is the 
report of the March 2003 private examination.  Here Dr. F. 
opined that the Veteran's right knee arthritis is consistent 
with the injury he sustained in service.  While the opinion 
appears to provide a positive nexus regarding the etiology of 
the Veteran's right knee disability.  It is unclear how Dr. 
F. arrived at such conclusion as it does not appear that he 
reviewed the Veteran's files or prior records.  It appears as 
if he based his opinion on the Veteran's reported history of 
an inservice injury.  A medical opinion based solely upon an 
unsubstantiated history as related by a veteran is not 
probative medical evidence.  LeShore v. Brown, 8 Vet. App. 
405 (1995).

In contrast, the January 2009 VA examiner reviewed the 
Veteran's claims file, gave consideration to the history 
provided by the Veteran, and provided a detailed explanation 
of the rationale for her opinion.  Specifically, she opined 
that as the Veteran's past X-rays showed degenerative 
osteoarthritis with no evidence of isolated arthritis in the 
patellofemoral joint, right knee arthritis was most likely 
related to genetic predisposition and his 30 year 
occupational history as a firefighter.  The examiner also 
reviewed the medical literature regarding osteoarthritis. 

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the January 2009 VA examiner's 
opinion as it was based on a review of the record, included a 
rationale for the opinions provided, and considered possible 
alternatives for the etiology of the Veteran's right knee 
arthritis.

The Veteran's and his wife's statements relating his right 
knee disability to an inservice injury are not competent 
evidence, as they are laypersons and lack the training to 
opine regarding medical etiology; this question is medical in 
nature and not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the preponderance of the evidence is 
against this claim.  Hence, it must be denied.


ORDER

Service connection for a right knee disability, to include 
arthritis is denied.


REMAND

The Veteran contends that his bilateral hearing loss was 
first manifested in service.  He alleged that while on active 
duty in Korea, a shell exploded in front of his troop vehicle 
and he could not hear for two days.  As noted, his only 
available STR is his service separation examination which 
shows no complaints for hearing loss, and a 15/15 for the 
whispered testing.  At the November 2004 Travel Board 
hearing, he testified that he was constantly around noisy 
bulldozers in service, as he was a heavy equipment operator.  
The Veteran stated that he was not given any ear protection.  
He also reiterated that a shell exploded near him damaging 
his hearing.  He also testified that VA examiners told him 
that his hearing loss was due to inservice noise exposure.  
His DD-214 shows that his duties included tractor scraper 
operator.

VA treatment records associated with the claims file include 
audiometry studies which show bilateral hearing loss 
disability and treatment for such.

The U.S. Court of Appeals for Veterans Claims (Court) has 
issued a decision in the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), that addresses the requirements of 
38 C.F.R. § 3.159(c)(4).  This regulation provides that an 
examination or medical opinion is necessary if the evidence 
of record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court held that the third prong of 
38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  

As the record shows that the Veteran's duties included 
tractor scraper operator which would presumably expose him to 
noise, and shows he is currently being seen and treated for 
bilateral hearing loss, a VA examination is warranted to 
determine the nature and etiology of his bilateral hearing 
loss.

The Veteran is hereby advised that controlling law provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with a claim for an original 
compensation claim, the claim shall be rated on the evidence 
of record.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
the likely etiology of his bilateral 
hearing loss disability.  In 
conjunction with the scheduling of the 
examination, he should be advised of 
the provisions of 38 C.F.R. § 3.655.  
The Veteran's claims file (to include 
this remand) must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
explain the rationale for any opinions 
given.

2.	The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


